Citation Nr: 0336498	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date of service connection for 
post-traumatic stress disorder (PTSD) earlier than August 14, 
1998.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1971.

This appeal is from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
PTSD, assigning August 14, 1998, as the effective date of 
service connection.  The veteran disagreed with the effective 
date, and the instant appeal has ensued.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

This case is devoid of any action by the RO in compliance 
with the VCAA.  The RO should note that different types of 
information and evidence will be necessary to substantiate 
entitlement to an earlier effective date of a benefit under 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2003) 
than was necessary to substantiate entitlement to that 
benefit under 38 U.S.C.A. §§ 1110 or 1131.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Notice regarding information and evidence 
necessary to substantiate the veteran's 
claim must be tailored to the issue of 
entitlement to an earlier effective date, 
i.e., information and evidence pertinent 
to determinations under 38 C.F.R. § 3.400 
(2003).  Any notice given the veteran 
pursuant to section 5103(b)(1) must 
satisfy the timing requirements of the 
statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Readjudicate the claim at issue.  If 
it is not allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




